On Petition for a Rehearing.
Elliott, J.
The Constitution makes the jury the exclusive judges of the law and the evidence in criminal cases, but it is only to criminal cases that the provision applies.
There can be no criminal case where there is no crime, and there can be no crime unless both the act and the intent exist. In surety of the peace cases there is no crime, because no act is committed which the law regards as a crime. The cases referred to in the former opinion very clearly decide that a proceeding under the statute regulating surety of the peace cases is not a criminal case, and they rest upon sound principle.
Had counsel for appellant looked into the text-books they would have found that a proceeding to secure a recognizance to keep the peace was never regarded as a criminal case. Blackstone, having completed his discussion of crimes and misdemeanors, opens the eighteenth chapter of Book IV., by saying: “We are now arrived at the fifth general branch, or head, under which I propose to consider the subject of this book of our commentaries, viz.: The means of preventing the commission of crimes and misdemeanors,” and the great commentator then proceeds to discuss proceedings.to obtain bonds to keep the peace as a different thing from a prosecution for a crime or misdemeanor. It thus appears that when *193our Constitution was adopted a proceeding to compel the execution of a bond to keep the peace was not a criminal case and it is, therefore, clear that the provision in the Constitution does not apply to such proceedings.
It is no doubt true, that in a limited sense the proceeding is a criminal prosecution, and that, as to matters of practice, the rules of criminal, rather than of civil, procedure apply, but it does not follow that it is a criminal case within the meaning of the Constitution. The constitutional provision applies only to prosecutions for crimes that have been committed, and not to prosecutions to prevent their commission.
Petition overruled.
Filed Dec. 18, 1883.